Sognier, Judge.
Appellant was convicted of voluntary manslaughter and was sentenced to confinement for 20 years. His appointed attorney has filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has filed a brief which she considered arguably could support an appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406), we have examined fully the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that no point raised, though presented persuasively, has any merit, nor does our independent examination disclose any errors of substance. Therefore, this court earlier granted the motion to withdraw, and we now affirm the conviction (see Snell v. State, 246 Ga. 648 (272 SE2d 348)). We are satisfied that the evidence adduced at trial was sufficient to enable any rational trier of fact to find guilt of the offense charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Baldwin v. State, 153 Ga. App. 35,37 (264 SE2d 528).

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.

Sam Sibley, District Attorney, Charles R. Sheppard, Assistant District Attorney, for appellee.